ORDER

PER CURIAM.
Devonte Jones (Movant) appeals the judgment denying his Rule 24.035 motion for post-conviction relief. Movant contends the trial court clearly erred in denying his claim that plea counsel provided ineffective assistance by failing to advise Movant that he would be required to serve eighty-five percent of any sentence he received for first-degree assault.
*761We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).